Title: To Thomas Jefferson from Samuel Huntington, enclosing a Resolution of Congress Appointing Peace Commissioners, 15 June 1781
From: Huntington, Samuel,Thomson, Charles
To: Jefferson, Thomas


        
          
            Sir
            Philadelphia 15. June 1781
          
          Before this comes to Hand your Excellency will have received my Letter of the 2d Instant with it’s Enclosures, by which you will be informed that a Negotiation for Peace between the Belligerent Powers may probably take Place through the Mediation of the Empress of Russia and Emperor of Germany.
          In Consequence of which Congress have thought proper to add four other Plenipotentiaries to the Honorable John Adams Esquire to assist in the expected Negotiation, of which you are elected one, as you will be informed by the enclosed Resolve. You will doubtless  come this Way to embark, if Circumstances will admit of your Undertaking this important Service. The Commissions will be prepared immediately, as no Time should be lost.
          Your Appointment is ordered to be kept secret that the Enemy may not get Intelligence of your Embarkation.
          With very great Respect I have the Honor to be Your Excellency’s Most obedient & most humble Servant,
          
            Sam. Huntington President
          
        
        
          Enclosure By the United States in Congress assembled
          June 14. 1781
          Resolved That four persons be joined to Mr. Adams in negotiating a peace between these United States and Great Britain.
          The following were elected
            
              The honble. Benjamin Franklin
              The honble John Jay
              The honble. Henry Laurens
              The honble. Thomas Jefferson
             Extract from the minutes.
          
            Chas Thomson secy.
          
        
      